Citation Nr: 0414688	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  02-21 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for loss of use of the 
left foot.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
septic phlebitis, right forearm, claimed as due to treatment, 
including surgery, during hospitalization at a Department of 
Veterans Affairs (VA) medical facility in January 1986.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1943 to November 1943.  These matters come before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2001 rating decision by the Winston-Salem, North Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In August 2003 the veteran appeared at a Travel Board 
hearing before the undersigned.  A transcript of that hearing 
has been associated with the record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington D.C.  VA will notify you is 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  
Regulations implementing the VCAA have now been published.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
The VCAA and implementing regulations apply in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
the U.S. Court of Appeals for Veterans Claims (Court) 
provided guidance regarding the notice requirements mandated 
by the VCAA.  

The veteran was notified why his claims were denied in a 
November 2001 rating decision as well as in a May 2002 
statement of the case (SOC).  An RO letter of March 2001 
(prior to the rating decision on appeal) informed the veteran 
of the VCAA and of its pertinent mandates as to service 
connection claims, and of his and VA's respective claims 
development responsibilities.  The SOC also outlined 
pertinent provisions concerning "secondary" service 
connection and entitlement to entitlement to benefits under 
38 U.S.C.A. § 1151.  While the March 2001 letter advised the 
veteran to respond within 60 days, it went on to inform him 
that evidence submitted within a year would be considered.  
Under the Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ____ (Dec. 16, 2003) (to be codified 
at 38 U.S.C. § 5102), the Board may proceed with 
consideration of the appeal.  

Also as to notice content, while the veteran was not 
specifically advised to submit everything in his possession 
pertaining to the claim, VAOPGCPREC 1-2004 (Feb. 24, 2004) 
held that the language used by the Court in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), suggesting that was 
necessary was obiter dictum, and not binding on VA.  
Regardless, as this case is being remanded anyway for 
additional development of the evidence, there is an 
opportunity to correct any notice deficiency without 
additional delay.

Regarding VA's duty to assist the appellant in developing 
claims, the veteran testified in August 2003 that a VA 
physician at the Durham, North Carolina Medical Center (VAMC) 
had told him that his claimed left foot loss of use was 
"linked" to his service-connected weak feet.  He also 
submitted a private medical record dated in June 1997, in 
which a physician noted that the veteran's left foot and 
ankle pain was "most likely" secondary to his flat feet.  
Also of record is the report of an April 2002 VA orthopedic 
examination when the examiner opined that the veteran's left 
ankle weakness with diminished sensory sensation was likely 
due to deterioration with age and diabetes mellitus.  The 
examiner added that he did not feel that the disorder was 
likely caused by the veteran's flat feet.  The veteran 
testified in August 2003 that he was treated for his right 
forearm at the VAMC over the past 3 years.  He added that a 
VA physician had told him that problems he had with his right 
forearm were "linked" to his previous treatment in the VA 
hospital.  His representative alluded to the fact that the 
veteran's right arm disorder may have healed.  

The most recent VA treatment report of record is dated in 
September 2002.  Based upon the veteran's testimony, it 
appears that pertinent medical evidence is outstanding, and 
development for such evidence is clearly indicated.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession; such records 
may have bearing on the veteran's claims.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ensure that all 
notification mandates of the VCAA, as 
outlined in the statutes, implementing 
regulations, interpretative Court decisions, 
and any other governing issue are met.  The 
veteran should have the opportunity to 
respond.  

2.  The RO should ask the veteran to identify 
the physician(s) who told him that his loss 
of use of the left foot is related to his 
service-connected foot disorder and that he 
had a right arm disorder caused by VA 
treatment afforded him during his 1986 
hospitalization.  The RO should obtain from 
these physicians any medical records which 
include such opinions and the rationale for 
them.  If such records do not exist, or 
cannot be obtained, the veteran should be so 
informed, and given the opportunity to obtain 
such information from alternate sources and 
submit it for the record.

3.  The RO should obtain from the Durham, 
North Carolina VAMC complete clinical records 
of all treatment the veteran received at that 
facility from September 2002 to the present.  

4.  The veteran should then be scheduled for 
a VA examination by an appropriate specialist 
to determine whether or not he has loss of 
use of the left foot (the examiner should be 
provided a copy of the definition of loss of 
use in 38 C.F.R. § 4.63) and, if so, its 
likely etiology.  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  If loss of 
use of the left foot as defined is found, the 
examiner should specifically opine whether, 
as likely as not, such loss of use was either 
caused by, or increased in severity due to, 
the veteran's service-connected bilateral 
weakfoot.  

The examiner should also ascertain whether 
the veteran has a right forearm disability 
due to surgery and follow-up care at a VA 
facility during hospitalization from December 
1985 to February 1986.  The examiner should 
indicate whether any disability found is a 
natural or unexpected consequence of the 
treatment provided.  While there must be a 
causal relationship to VA treatment, the 
applicable law does not require negligence, 
and, therefore, "fault," "foreseeability," 
or any other matter involving medical 
"negligence" is not at issue.  The examiner 
should reconcile any opinion given with the 
other medical evidence of record, to include 
the June 30, 1997, private medical opinion 
and the April 2002 VA orthopedic examination 
report.  

5.  After the development ordered above is 
completed, the RO should readjudicate the 
matters on appeal.  If either remains denied, 
the RO should issue an appropriate 
supplemental SOC and give the veteran and his 
representative the opportunity to respond.  
Thereafter, the case should be returned to 
the Board.

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky V. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




